Wedell, J.
(dissenting): In utmost deference to the opinion of the majority I cannot concur in the conclusion reached or the reasoning employed therein. That opinion is based on the theory the bond was void and that the district court could acquire no jurisdiction of the subject matter unless the bond complied strictly with the provisions of G. S. 1935, 26-102. With that theory I cannot agree. If that conception be sound, then the judicial determination by the district court, prior to the appeal, that petitioner had the power of eminent domain, that the lands were necessary for its corporate purposes, the appointment of appraisers, and their determination of the amount of damages to the owner, were all a futile gesture, a complete nullity, and petitioner never became vested with title or right of possession and the owners never became divested of the title to *644their land. The procedure provided for condemnation proceedings by the state highway department under G. S. 1935, 26-101, is essentially and fundamentally different from that provided by sections for condemnation by cities. It differs fundamentally from appeals from condemnation proceedings by county commissioners, cities, and from appeals from a justice-of-the-peace court to the district court. It is not an appeal to an appellate court from the ruling of an inferior court or from the decision of bodies or commissions authorized to make appraisals. In the instant case the appeal is within the same court. It is simply an appeal from the decision of the appraisers which that very court or a judge thereof appointed. The reasoning underlying the decisions cited in the majority opinion on the sufficiency of an appeal bond to invoke, for the first time, the jurisdiction of the district court is of necessity not applicable and hence cannot control the present question.
An analysis of G. S. 1935, 26-101, discloses that the condemnation proceeding in the district court begins and ends in that court. That is true irrespective of whether an appeal is taken from the decision of the appraisers or not. Under this statute the first step required to be taken is the invoking of the jurisdiction of the district court. There is no other method. It is the foundation for all other procedure, including the appeal from the decision of the appraisers. Jurisdiction having been acquired by the district court, it is not lost by reason of the fact one of the parties may be aggrieved by the decision of the appraisers and appeals therefrom for the purpose of having the damages determined by a trial in the same court. It is not an appeal to the district court. The jurisdiction of the district court embraces both the appeal and the procedure prescribed in G. S. 1935, 26-101.
I cannot agree to the theory of the majority opinion that the district court acquired no jurisdiction of the subject matter unless and until an appeal was perfected under G. S. 1935, 26-102, from the decision of the appraisers. That section provides for a trial of the issue of damages only in the event either party is aggrieved by the appraisal. To say the district court, prior to an appeal from the decision of the appraisers, had no jurisdiction over the parties and subject matter under the procedure prescribed in G. S. 1935, 26-101, alone, is to completely overlook the plain and sweeping provisions of that section. Under the first section, petitioner, who now objects to the jurisdiction of the district court after a complete and *645final trial of the actions, had itself invoked the jurisdiction of the district court. It asked that court to judicially determine whether it had the power of eminent domain, whether the lands in fact were necessary to its lawful corporate purposes, and if such facts were found in the affirmative to enter such findings in its record. It further invoked the jurisdiction of that court by asking and obtaining the appointment of appraisers. Those appraisers were required to take an oath to well and truly make such appraisal and to report their decision under oath to the court or judge which appointed then! and to make such report a part of the permanent court records. That report became a part of the court records through which title to the land would be established for all time to come.
The appraisers were required to give to the owners of the land the necessary notice in writing and by publication of the time and place where they would assess the damages for the land taken. Such notice obviously contemplated a hearing at which the owners should have an opportunity to be heard on the subject of damages. If that was not the purpose of the notice as to time and place of such assessment, it would be a useless gesture. It will hardly be contended that after such notice to the owners and after the appraisal by the agents of the court, there was any want of jurisdiction over the parties and the entire subject matter. In fact, the statute expressly provided that in the event petitioner does not within thirty days comply with all the terms of such condemnation or appeal therefrom, the district court shall render judgment against the petitioner for the costs of the proceeding, including appraisers’ fees as in other cases. Moreover, whether the petitioner accepts or rejects the appraisal, the district court fixes the fees of the appraisers. If the petitioner desires to acquire the land at the appraised price it must within thirty days deposit with the clerk of the district court the total amount of such appraisement, pay the court costs and appraisal fees. Upon doing so, not only the title to the land vests immediately in the petitioner, but the petitioner is entitled to the immediate possession and all remedies provided by law for the security of such title and possession. We thus find in G. S. 1935, 26-101, a complete procedure in the district court to divest title and to vest title and possession and to determine damages for land taken. Unless the owner acts, these things become a finality within thirty days and from that finality there is no later recourse.
*646Now, the legislature intended that if either of the parties was dissatisfied with a certain portion of the special proceeding, that is, the decision of the appraisers, he should have the right to a trial on that question only. (G. S. 1935, 26-102.) No right was reserved to the landowner to raise any question concerning the petitioner’s power of eminent domain or whether the lands were necessary to petitioner’s lawful corporate purposes. In those respects the district court had exercised its jurisdiction and its decision was final. In order to conform with regular procedure in civil cases the statute provides for the docketing of the appeal and for a trial as in other actions. (G. S. 1935, 26-102.) Of course, if there was to be a trial the appeal would be properly docketed as an action. Now, the majority opinion reasons that notwithstanding the same question, namely, that of damages, and between the same parties and concerning the same land, and in the same court, was to be decided by trial instead of by a special proceeding, over which special proceeding the district court already had exercised jurisdiction, the primary purpose and function of the bond is still to vest the court with jurisdiction. I do not think so. The majority opinion concludes that the bond not being drawn in accordance with the exact wording of the statute, no jurisdiction over the subject matter was invoked and hence there could be no trial. To my mind that is entirely too strict an interpretation of the intent and purpose of the statute, if indeed it can be reasonably so interpreted at all. I am opposed to an interpretation of a statute which denies to the parties the right to be heard on the merits of a question unless there is no escape from such construction. Such construction, in my opinion, is not only unnecessary in the instant case, but in view of all the circumstances, unreasonable. The mere fact the statute provides that on appeal the proceedings shall be docketed and tried as an action, does not alter the pendency of a special proceeding in that court. It does not change the parties, the land, nor the issue to be decided. The provision for the docketing of the appeal and for a trial, the same as in other actions, does not divest the district court of jurisdiction previously exercised. Under these circumstances, a fair interpretation of the purpose and function of the bond is that it is required for the protection of the payment of court costs and not that it is required as an instrumentality for invoking the jurisdiction of the court. Instead of petitioner raising the question of the sufficiency or validity of the bond by timely objection, it remained silent throughout both trials. The owners having received verdicts in substantial sums in *647excess of the appraisal, petitioner then sought to vacate the judgments. Had the verdicts been in an amount less than the appraisals, petitioner would undoubtedly not be here urging the want of jurisdiction in the district court. What is here said is not out of harmony with the reasoning underlying the decisions in the cases cited in the majority opinion. Those decisions are not applicable where the court to which the appeal is taken is the same court in which the special proceeding is then pending and in a court which has already exercised its jurisdiction over the parties and subject matter as contemplated that it should exercise its jurisdiction under the method provided for the special proceeding. The issues raised on the appeal should be decided on their merits.
Smith and Allen, JJ., join in this dissent.